10/20/2022
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE
                               Assigned on Briefs October 12, 2022

               STATE OF TENNESSEE v. TYLER KEITH PARRISH

                     Appeal from the Circuit Court for Marshall County
                         No. 2020-CR-95 M. Wyatt Burk, Judge
                         ___________________________________

                                No. M2021-01452-CCA-R3-CD
                            ___________________________________


Tyler Keith Parrish, Defendant, was convicted by a jury of two counts of aggravated sexual
battery. The trial court affirmed the jury verdict, merged the two convictions, and
sentenced Defendant to a within-range sentence of 12 years as a Range I, standard offender.
On appeal, Defendant challenges the sufficiency of the evidence and his sentence as
excessive. After review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and JILL BARTEE AYERS, JJ., joined.

Donna Hargrove, District Public Defender; William J. Harold (at trial and on appeal) and
Michael Collins (at trial), Assistant District Public Defenders, Lewisburg, Tennessee, for
the appellant, Tyler Keith Parrish.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Senior
Assistant Attorney General; Robert J. Carter, District Attorney General; and William
Bottoms and Lee Brooks, Assistant District Attorneys General, for the appellee, State of
Tennessee.


                                                 OPINION


       In July of 2020, Defendant was indicted for two counts of aggravated sexual battery
for events that took place in June of 2020 involving his young daughter.1 At trial, the

      1
          It is the policy of this Court to protect the privacy of victims of sexual offenses.
following evidence was introduced: The victim testified that she was born on Christmas
and that at the time of the incident she was 10 years old. Defendant is victim’s father. The
victim has four brothers and one sister and is the second oldest of the children. Four of the
children were staying at Defendant’s house in June of 2020.

        One night at around 11 p.m., as the victim was trying to fall asleep, she was listening
to music on her tablet in her “dad’s bedroom.” The victim was wearing “[a] Lion King
shirt and blue sweatpants[,]” which she described as loose-fitting. One of her little brothers
was in the bed with her. Eventually, she fell asleep. She awoke around 2:00 or 3:00 a.m.
“to someone reaching for [her] chest.” She realized that her younger brother was no longer
in the bed and that Defendant was in the bed with her, “reaching” for her “left side.”
Defendant’s “face was in his pillow” and the victim did not know if Defendant was awake
or asleep. Defendant’s hand was “on the inside” of her shirt. The victim “froze and acted
asleep.” After about what seemed like “5 to 10 minutes[,]” Defendant “moved [his hand]
around” the victim’s stomach. Defendant kept his hand on her stomach for what seemed
like about 10 to 15 minutes, and then he moved his hand into her sweatpants and put his
hand on her private parts “[w]here [she] pee[s].” Defendant’s hand was not moving
around. The victim was shocked. Defendant eventually took his hand out of her pants and
“tried to put his arm around [her] stomach again.” Defendant was still face down on the
pillow. The victim got up and ran to the bathroom and “started to cry.” When she regained
composure, she went to the room where her brothers were sleeping to see if anyone was
awake. One of her brothers was awake, but she did not tell him about what happened. She
went back to Defendant’s room, grabbed her tablet, and went back to her room where she
watched YouTube videos and listened to music until she fell asleep. Defendant had not
moved from the pillow when the victim retrieved her tablet.

       The next day, the victim went to her best friend’s house. She returned to
Defendant’s house that evening. When Defendant was making dinner, the victim retrieved
her tablet from the charger and called her mother to tell her what happened.

       The victim’s mother was once married to Defendant. Their marriage ended in 2015.
The victim’s mother recalled that the visit was not part of structured parenting time but that
several of the children were staying at Defendant’s home in Chapel Hill. The children had
been there for about a “week and a half.” On June 10, 2020, the victim “video-chatted”
with her mother on Instagram using her tablet at Defendant’s house. She appeared
“[f]rightened, nervous” and told her mother about what happened to her in her father’s
bedroom. The victim’s mother initially asked if the victim was “just trying to come home.”
As a result of the conversation, the victim’s mother “got in [her] car from [her] house and
started to head to Chapel Hill while making phone calls” to the Marshall County Sheriff’s
Office and the Chapel Hill Police Department. As instructed by police, she stopped at the
Chapel Hill Police Department on the way and eventually got to Defendant’s house about
                                             -2-
an “hour and a half to two hours” after she first heard from the victim. The victim’s mother
was “[e]nraged, confused” and “held back” by her stop at the police department.

       Once she arrived at Defendant’s house, the victim’s mother picked up all four
children. She talked to Defendant, who admitted that he was drinking and using marijuana
on the night of the incident. He “couldn’t recall” any of the events that the victim described
to her mother but recalled going to the room and seeing the victim in bed. When the
victim’s mother and children left Defendant’s house, they returned to the police
department.

       Heather Warden of the Junior House Child Advocacy Center, an expert witness in
the area of forensic interviewing of children, interviewed the victim on June 12. The
interview was observed by Chief Andrew Kon from the Chapel Hill Police Department and
Child Protective Services Investigator John Miller as well as recorded by both audio and
visual equipment.

       Chief Kon of the Chapel Hill Police Department spoke with the victim’s mother
when she called the police department to report the abuse. He described her as “hysterical”
and asked her to come to talk to the police in person. After talking with the victim’s mother,
Chief Kon contacted “DCS” to determine “whether or not [they] needed to have the child
removed.” The victim’s mother went to pick up her children from Defendant’s house. The
police began their investigation by setting a forensic interview for the victim the following
day.

       Defendant was transported to the police department, “Mirandized”, and questioned
by Chief Kon and a sergeant. During the interview, Defendant asked for an attorney. The
interview was terminated at that time.

        The victim’s forensic interview was introduced as an exhibit at trial and played for
the jury. During the interview, the victim described the incident consistently with her trial
testimony. The victim told Ms. Warden that she fell asleep in Defendant’s bedroom in
Chapel Hill and woke up and felt someone touching her chest on her left side under her
shirt on her skin. She realized it was Defendant. She was scared, and she stayed very still.
Next, Defendant touched her “private part” by putting his hand on her body inside her
underwear, leaving it there for a few minutes. Defendant next touched her side. The victim
was wearing sweatpants and a t-shirt at the time. The victim told Ms. Warden that she
eventually got up and went to the bathroom. After she went to the bathroom the victim
walked back into the bedroom to retrieve her tablet. The victim did not notice anything
change about Defendant’s body when he touched her. The victim remembered talking to
Ms. Warden on another occasion about a similar incident involving another person.

                                            -3-
       Defendant chose not to testify at trial. After closing arguments and jury instructions,
the jury retired to deliberate. The jury found Defendant guilty of both counts of aggravated
sexual battery, as charged in the indictment.

       The trial court held a separate sentencing hearing. At the hearing, the parties agreed
that Defendant was a Range I offender for the two Class B felony convictions for
aggravated sexual battery, meaning that Defendant was subject to a range of 8 to 12 years
in incarceration to be served at 100%, pursuant to Tennessee Code Annotated section 40-
35-501.

       At the sentencing hearing, the State argued that enhancement factors (1), (8), and
“possibly” (13) applied and also asked the trial court to consider applying factors (4) and
(7). Defendant disagreed, arguing that none of the enhancement factors applied and that
mitigating factors (1) and (13) would place Defendant at the lower end of the sentencing
range.

       The State noted that the presentence report included Defendant’s criminal history
of 13 total convictions, including one felony conviction for arson as well as several
probation violations.

        The victim testified that she had spent over a year “asking God why He did this to
[her]” before she realized that it was Defendant who did this to her. The victim’s mother
testified that the events that took place brought her to a “breaking point.” The victim’s
mother testified that there were previous allegations that Defendant did something sexual
to one of their other children but that the allegations did not result in any charges. The
victim’s mother implored Defendant to “get help.” The victim’s mother acknowledged
that Defendant was “the victim of [molestation] when he was younger.”

       Defendant’s mother, Karen M. Couch, testified that Defendant was 34 years old at
the time of the sentencing hearing. During Defendant’s incarceration for an arson
conviction, he was diagnosed as schizophrenic and bipolar. Defendant also suffered from
“high anxiety and PTSD” from “an occurrence when he was a teenager where he was
assaulted.” Defendant’s mother explained Defendant’s father “died when he was 12 and
[Defendant] started getting into drugs [around age 10] and getting into trouble at school,
having panic attacks.” She sent him to a “special program” called Three Springs in
Centerville for five and a half months. Defendant completed that program and did well for
some time before he “went off the deep end” with drugs. Defendant spent two and a half
years at a program in Montana for troubled teens called Spring Creek Academy. Defendant
continued in this program until he was 19. Although he did “well” in that program, the
victim’s mother explained that he “always struggled.” She described Defendant as “well-

                                            -4-
liked” and “fiercely loyal.” Defendant’s mother did not “believe that he would do anything
intentionally if he was in his right frame of mind.”

       After hearing argument, the trial court noted that Defendant was convicted of two
Class B felonies as a Range I offender, so the possible sentence was 8 to 12 years at 100%.
The trial court applied enhancement factor (1) based on Defendant’s previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the
appropriate range, giving it “tremendous weight.” The trial court pointed to Defendant’s
12 prior misdemeanor convictions and one prior felony arson conviction. The trial court
also applied enhancement factor (8), finding that Defendant had failed to comply with the
conditions of a sentence involving release into the community. The trial court commented
on Defendant’s “multiple” probation violations as evidenced by two exhibits introduced at
the sentencing hearing. The trial court also gave factor (8) “tremendous weight.” The trial
court declined to apply enhancement factor (4), that the victim was particularly vulnerable
due to age or physical or mental disability because age was an element of the offense and
the facts did not show the victim was otherwise vulnerable. Similarly, the trial court
declined to apply enhancement factor (7), that the offense was committed to gratify
Defendant’s desire for pleasure or excitement, because the “touching for gratification is an
essential element of the offense.” The trial court declined “out of an abundance of caution”
to apply enhancement factor (14), that Defendant abused a position of trust but noted that
any young person should be able to trust their dad.

       As to mitigating factors, the trial court “understands the argument with respect to
[mitigating factor (1),] that [Defendant’s] criminal conduct neither caused or threatened
serious bodily injury[,]” but recalled both the victim and the victim’s mother becoming
very emotional during the trial. The trial court found that the emotional harm brought on
by Defendant’s actions would “take time” to heal but that there was no “serious bodily
injury.” As a result, the trial court found that mitigating factor (1) applied but gave it “no
weight.” The trial court applied the catch-all mitigating factor (13), taking into account
Defendant’s “challenges he had growing up” with mental illness but gave it “very little
weight, if any at all.”

       The trial court ordered Defendant to serve a sentence of 12 years for each conviction
but determined that the conduct constituted a “single continuous event” and ordered Count
1 to merge with Count 2. The trial court noted that Defendant was not eligible for
probation, but even if he were eligible, Defendant was not a candidate based on his prior
criminal history, likelihood to re-offend, and failure to comply with probation in the past.
The trial court noted that Defendant was required to be sentenced to community
supervision for life in addition to his sentence of incarceration. The trial court found that
the sentence was reasonably related to the severity of the offense and necessary to
accomplish the ends of justice. The trial court specifically found that in fashioning the
                                            -5-
sentence, the trial court considered the evidence, the presentence report, the principles of
sentencing and arguments as to sentencing alternatives, the nature and characteristics of
the criminal conduct, the mitigating and enhancement factors, statistical information
regarding sentencing, the witnesses, Defendant’s potential for rehabilitation, and
Tennessee Code Annotated section 40-35-103.

       Defendant filed a timely motion for new trial in which he argued that the evidence
was insufficient to support the convictions and that his sentence was excessive. The trial
court denied the motion after a hearing, and Defendant appealed to this Court.

                                         Analysis

                                Sufficiency of the Evidence

       On appeal, Defendant argues that no rational trier of fact could have found all the
elements of aggravated sexual battery because Defendant “did not engage in conduct that
would lead a rational trier of fact to believe that he committed the offense[s] for which he
was convicted.” Specifically, Defendant points to the testimony by the victim that
Defendant appeared to be asleep and that “the only person to testify about what happened
that night” was the victim. Defendant insists that because he was asleep, he “could not
form the intent to commit the act” and that there was “no sexual arousal or gratification.”
The State disagrees, noting that Defendant is essentially asking this Court to reweigh the
evidence on appeal, something that this Court is not entitled to do. The State argues that
the jury heard the evidence and determined that Defendant touched the victim on the breast
and private area beneath her underwear. Additionally, the State counters that it is not
required to prove that Defendant actually became aroused, only that the touching was
reasonably construed as being for the purpose of sexual arousal or gratification.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury’s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to the
“strongest legitimate view of the evidence and to all reasonable and legitimate inferences
that may be drawn therefrom.” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004)
(quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role of this Court
to reweigh or reevaluate the evidence, nor to substitute our own inferences for those drawn
from the evidence by the trier of fact. Reid, 91 S.W.3d at 277. Questions concerning the
                                           -6-
“credibility of the witnesses, the weight to be given their testimony, and the reconciliation
of conflicts in the proof are matters entrusted to the jury as the trier of fact.” State v.
Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008)). “A guilty verdict by the jury, approved by the trial court, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the
prosecution’s theory.” Reid, 91 S.W.3d at 277 (quoting State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997)). The standard of review is the same whether the conviction is based
upon direct evidence, circumstantial evidence, or a combination of the two. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009).

       Defendant was charged with two counts of aggravated sexual battery. In order to
establish the offense of aggravated sexual battery, the State had to prove that there was
unlawful sexual contact between Defendant and the victim, who was less than 13 years of
age. T.C.A. § 39-13-504(a)(4). “Sexual contact” means the intentional touching of
anyone’s intimate parts—or the clothing covering those parts—if the touching can be
“reasonably construed as being for the purpose of sexual arousal or gratification.” T.C.A.
§ 39-13-501(6). The “primary genital area” and “breast” are both considered an “intimate
part.” T.C.A. § 39-13-501(2). Moreover, “jurors may use their common knowledge and
experience in making reasonable inferences from evidence.” State v. Meeks, 876 S.W.2d
121, 131 (Tenn. Crim. App. 1993) (citing 23A C.J.S. Criminal Law § 1380).

       The proof at trial, in a light most favorable to the State, indicated that the victim was
under age 13 when her father, Defendant, touched the victim on her breast area underneath
her shirt and that his hand remained there for a short period. Next, Defendant touched the
victim’s private part inside her underwear. While the victim’s testimony indicated that
Defendant’s face was in his pillow, the jury heard the evidence and must have determined
that the touching was for the purpose of sexual arousal or gratification. In our view, the
evidence was sufficient to support the convictions. We cannot reweigh the evidence on
appeal. Defendant is not entitled to relief on this issue.

                                          Sentencing

       Next, Defendant claims that his sentence is excessive. Specifically, he alleges that
the weight given by the trial court to the enhancement and mitigating factors “did not
comply” with the purposes and principles of the Sentencing Act. Defendant points to his
trauma and mental illness and the fact that he is reportedly well-liked and loyal. The State
disagrees.

                                     Length of Sentence

                                             -7-
       When the record establishes that the trial court imposed a sentence within the
appropriate range that reflects a “proper application of the purposes and principles of our
Sentencing Act,” this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). A finding of abuse of discretion “‘reflects that the trial court’s logic and
reasoning was improper when viewed in light of the factual circumstances and relevant
legal principles involved in a particular case.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn.
2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

        In determining the proper sentence, the trial court must consider: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 40-35-113 and -114; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; (7) any
statement the defendant made in the defendant’s own behalf about sentencing; and (8) the
result of the validated risk and needs assessment conducted by the department and
contained in the presentence report. See T.C.A. § 40-35-210(b) (2021); State v. Taylor, 63
S.W.3d 400, 411 (Tenn. Crim. App. 2001). The trial court must also consider the potential
or lack of potential for rehabilitation or treatment of the defendant in determining the
sentence alternative or length of a term to be imposed. T.C.A. § 40-35-103(5) (2021).

        To facilitate meaningful appellate review, the trial court must state on the record the
factors it considered and the reasons for imposing the sentence chosen. T.C.A. § 40-35-
210(e) (2021); Bise, 380 S.W.3d at 706. However, “[m]ere inadequacy in the articulation
of the reasons for imposing a particular sentence . . . should not negate the presumption [of
reasonableness].” Bise, 380 S.W.3d at 705-06. The party challenging the sentence on
appeal bears the burden of establishing that the sentence was improper. T.C.A. § 40-35-
401 (2021), Sentencing Comm’n Cmts.

       Because the trial court imposed within-range sentences and placed its reasoning on
the record, we will review its decisions under an abuse of discretion standard with a
presumption of reasonableness. Bise, 380 S.W.3d at 707.

       Although the trial court should also consider enhancement and mitigating factors,
such factors are advisory only. See T.C.A. § 40-35-114 (2021); see also Bise, 380 S.W.3d
at 698 n. 33, 704; State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008). We note that “a trial
court’s weighing of various mitigating and enhancement factors [is] left to the trial court’s
sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the trial court is free to
select any sentence within the applicable range so long as the length of the sentence is
                                             -8-
‘consistent with the purposes and principles of [the Sentencing Act].’” Id. at 343.
“[Appellate courts are] bound by a trial court’s decision as to the length of the sentence
imposed so long as it is imposed in a manner consistent with the purposes and principles
set out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       As detailed in the factual background section, the trial court noted that Defendant
was convicted of two Class B felonies as a Range I offender, subject to a sentence of 8 to
12 years at 100%. The trial court applied enhancement factors (1) and (8), giving them
both great weight. The trial court declined to apply several other enhancement factors.
The trial court found mitigating factors (1) and (13) applied but gave them little or no
weight before sentencing Defendant to 12 years on each count.

       Defendant challenges the weight the trial court placed on enhancement factors and
the lack of weight the trial court placed on mitigating factors to justify his argument that
the maximum sentence was not appropriate where the crime was not of “such huge
dimensions that justice would demand” such a sentence. Here, the trial court considered
the evidence and the statutorily mandated considerations and referenced the principles and
purposes of sentencing. We conclude that the sentences imposed were within the statutory
range and consistent with the purposes and principles of sentencing, and we accordingly
conclude there was no abuse of discretion. Defendant is not entitled to relief on this issue.

                                        Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.



                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -9-